Case 2:17-cv-01512-JAM-DB Document 55-8 Filed 10/09/18 Page 1 of 8




               “Exhibit 5”
     Case 2:17-cv-01512-JAM-DB Document 55-8 Filed 10/09/18 Page 2 of 8



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF CALIFORNIA
                        SACRAMENTO DIVISION
N.L., an infant by his mother and             C.A. No. 2:17-cv-01512-JAM-DB
natural guardian SANDRA LEMOS,
              Plaintiff,
       v.
CREDIT ONE BANK, N.A. and
JOHN DOES 1-25,
              Defendant.



      Plaintiff, N.L., an infant by his mother and natural guardian SANDRA

LEMOS, by his undersigned counsel, in accordance with Rule 33 of the Federal

Rules of Civil Procedure, hereby responds to Defendant’s First Set of Interrogatories

as follows:


                    RESPONSE TO INTERROGATORIES

REQUEST FOR PRODUCTION NO. 1:

      All DOCUMENTS supporting YOUR allegation that DEFENDANT’s
alleged violation of the TCPA was knowing or willful.

Response: Plaintiff is not in possession of any documents responsive to this
Demand, other than the attached call log created by Plaintiff N.L. with the
assistance of his mother, Sandra Lemos.
     Case 2:17-cv-01512-JAM-DB Document 55-8 Filed 10/09/18 Page 3 of 8



REQUEST FOR PRODUCTION NO. 2:

      All DOCUMENTS supporting YOUR allegation that DEFENDANT called
YOU using an automatic telephone dialing system.

Response: Plaintiff is not in possession of any documents responsive to this
Demand. Discovery is still ongoing however.

REQUEST FOR PRODUCTION NO. 3:

      All DOCUMENTS supporting YOUR allegation that DEFENDANT called
YOUR cell phone six times each on February 23 and February 28, 2017, as alleged
in Paragraph 16 of YOUR Complaint.

Response: Plaintiff is not in possession of any documents responsive to this
Demand, other than the attached call log created by Plaintiff N.L. with the
assistance of his mother, Sandra Lemos. Plaintiff will further subpoena his
wireless records from Metro PCS.



REQUEST FOR PRODUCTION NO. 4:

      All DOCUMENTS supporting YOUR allegation that on February 21, 2017,
YOU advised DEFENDANT of the following: that YOU were a kid; that
DEFENDANT was calling the wrong party; that YOU had no account with
DEFENDANT; and that DEFENDANT should cease calling YOU, as alleged in
Paragraph 22 of YOUR Complaint.

Response: Plaintiff is not in possession of any documents responsive to this
Demand, other than the attached call log created by Plaintiff N.L. with the
assistance of his mother, Sandra Lemos. Plaintiff will further subpoena his
wireless records from Metro PCS.
       Case 2:17-cv-01512-JAM-DB Document 55-8 Filed 10/09/18 Page 4 of 8




REQUEST FOR PRODUCTION NO. 5:

       All DOCUMENTS reflecting calls from DEFENDANT to YOUR telephone.

Response: Plaintiff is not in possession of any documents responsive to this
Demand, other than the attached call log created by Plaintiff N.L. with the
assistance of his mother, Sandra Lemos. Plaintiff will further subpoena his
wireless records from Metro PCS.



REQUEST FOR PRODUCTION NO. 6:

       All DOCUMENTS that describe or reference any communications between
YOU and DEFENDANT.

Response: Plaintiff is not in possession of any documents responsive to this
Demand, other than the documents produced by Defendant in this action and
the attached call log created by Plaintiff N.L. with the assistance of his mother,
Sandra Lemos. Plaintiff will further subpoena his wireless records from Metro
PCS.



REQUEST FOR PRODUCTION NO. 7:

       Any recordings of communications between YOU and DEFENDANT.

Response: Plaintiff is not in possession of any documents responsive to this
Demand.

REQUEST FOR PRODUCTION NO. 8:
     Case 2:17-cv-01512-JAM-DB Document 55-8 Filed 10/09/18 Page 5 of 8



      All written or electronic communications between YOU and DEFENDANT.

Response: Plaintiff is not in possession of any documents responsive to this
Demand.



REQUEST FOR PRODUCTION NO. 9:

      Any and all DOCUMENTS reflecting the service provider or carrier for the
telephone number(s) that YOU claim DEFENDANT made calls in violation of the
TCPA.

Response: Plaintiff is not in possession of any documents responsive to this
Demand.



REQUEST FOR PRODUCTION NO. 10:

      All billing statements for the telephone number(s) to which YOU claim
DEFENDANT made calls in violation of the TCPA for the period of January 1, 2013
to the present.

Response: Plaintiff is not in possession of any documents responsive to this
Demand. Plaintiff will subpoena his wireless records from Metro PCS.



REQUEST FOR PRODUCTION NO. 11:

      Any subscriber agreements or service contracts for the telephone number(s)
to which YOU claim DEFENDANT made calls in violation of the TCPA.
     Case 2:17-cv-01512-JAM-DB Document 55-8 Filed 10/09/18 Page 6 of 8



Response: Plaintiff is not in possession of any documents responsive to this
Demand. Plaintiff will subpoena his wireless records from Metro PCS.



REQUEST FOR PRODUCTION NO. 12:

      All DOCUMENTS that DEFENDANT sent to YOU.

Response: Plaintiff is not in possession of any documents responsive to this
Demand.

REQUEST FOR PRODUCTION NO. 13:

      Any and all exhibits YOU may introduce at the trial for this matter.

Response: Plaintiff has not finalized his trial strategy, and will produce any
such documents in accordance with any Pretrial Order entered in this action.



REQUEST FOR PRODUCTION NO. 14:

      All DOCUMENTS supporting YOUR contention that the telephone
number(s) at which YOU received a call from DEFENDANT was a cellular phone.

Response: Plaintiff is not in possession of any documents responsive to this
Demand. Plaintiff will subpoena his wireless records from Metro PCS.



REQUEST FOR PRODUCTION NO. 15:

      All DOCUMENTS that identify the make and model of YOUR cell phone
that YOU allege YOU received calls from DEFENDANT on.
       Case 2:17-cv-01512-JAM-DB Document 55-8 Filed 10/09/18 Page 7 of 8



Response: Plaintiff is not in possession of any documents responsive to this
Demand. Plaintiff will subpoena his wireless records from Metro PCS.



REQUEST FOR PRODUCTION NO. 16:

       All DOCUMENTS relating to any lawsuit filed by YOU in the last ten years.

Response: Plaintiff is not in possession of any documents responsive to this
Demand.



REQUEST FOR PRODUCTION NO. 17:

       All DOCUMENTS relating to any pending TCPA lawsuit filed by YOU in
the last ten years.

Response: Plaintiff is not in possession of any documents responsive to this
Demand.



REQUEST FOR PRODUCTION NO. 18:

       All DOCUMENTS supporting YOUR contention DEFENDANT violated the
Rosenthal Fair Debt Collection Practices Act.

Response: Plaintiff is not in possession of any documents responsive to this
Demand, other than the documents produced by Defendant in this action and
the attached call log created by Plaintiff N.L. with the assistance of his mother,
Sandra Lemos. Plaintiff will further subpoena his wireless records from Metro
PCS.
       Case 2:17-cv-01512-JAM-DB Document 55-8 Filed 10/09/18 Page 8 of 8




REQUEST FOR PRODUCTION NO. 19:
   Any and all DOCUMENTS reflecting YOUR calculation of damages.

Response: Plaintiff is not in possession of any documents responsive to this
Demand, other than the documents produced by Defendant in this action and
the attached call log created by Plaintiff N.L. with the assistance of his mother,
Sandra Lemos. Plaintiff will further subpoena his wireless records from Metro
PCS.




Dated: January 3, 2018
                               By:__/s/ Yitzchak Zelman______________
                               Yitzchak Zelman, Esq. (YZ5857)
                               Marcus Zelman, LLC.
                               1500 Allaire Avenue, Suite 101
                               Ocean, New Jersey 07712
                               Phone:       (732) 695-3282
                               Attorney for Plaintiff
